 Case 5:19-cv-01546-JGB-SHK Document 81-13 Filed 03/24/20 Page 1 of 7 Page ID #:887



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                       EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              Declaration of Anne Rios in
                                                   Support of Motion for Preliminary
21                                                 Injunction and Class Certification
     U.S. IMMIGRATION AND CUSTOMS
22   ENFORCEMENT, et al.,
                                                   Date: March 24, 2020
23
                          Defendants.
24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 81-13 Filed 03/24/20 Page 2 of 7 Page ID #:888



 1 William F. Alderman (CA Bar 47381)           Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                         mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                ORRICK, HERRINGTON &
   jrouthier@orrick.com                         SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                         777 South Figueroa Street
 4 SUTCLIFFE    LLP                             Suite 3200
   405 Howard Street                            Los Angeles, CA 90017
 5 San Francisco, CA 94105                      Tel: (213) 629-2020
   Tel: (415) 773-5700                          Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                Leigh Coutoumanos**
 7 Michael W. Johnson**                         lcoutoumanos@willkie.com
   mjohnson1@willkie.com                        WILLKIE FARR &
 8 Dania Bardavid**                             GALLAGHER LLP
   dbardavid@willkie.com                        1875 K Street NW, Suite 100
 9 Jessica Blanton**                            Washington, DC 20006
   jblanton@willkie.com                         Tel: (202) 303-1000
10 Joseph Bretschneider**                       Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                               Shalini Goel Agarwal
12 GALLAGHER LLP                                (CA Bar 254540)
   787 Seventh Avenue                           shalini.agarwal@splcenter.org
13 New York, NY 10019                           SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                          CENTER
14 Fax: (212) 728-8111                          106 East College Avenue
                                                Suite 1010
15 Maia Fleischman*                             Tallahassee, FL 32301
   maia.fleischman@splcenter.org                Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                         Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                   Maria del Pilar Gonzalez Morales
18 Suite 3750                                   (CA Bar 308550)
   Miami, FL 33131                              pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                          CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                          AND ENFORCEMENT CENTER
20                                              1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                      Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                   Tel: (805) 813-8896
   DISABILITY RIGHTS                            Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
 Case 5:19-cv-01546-JGB-SHK Document 81-13 Filed 03/24/20 Page 3 of 7 Page ID #:889



 1                         DECLARATION OF ANNE RIOS
 2 I, Anne Rios, make the following declaration based on my personal knowledge and
 3 declare under the penalty of perjury pursuant to 28 U.S.C. § 1746 that the
 4 following is true and correct:
 5     1. My name is Anne Rios. I am a licensed attorney in good standing, in the state
 6        of California. I have been practicing law since 2009. I am a supervising
 7        attorney with the nonprofit organization Al Otro Lado (AOL). I have
          represented over 75 detainees in release efforts; approximately 35% of those
 8        detainees are medically vulnerable.
 9
10     2. AOL is a legal services organization that serves indigent migrants, refugees,
          deportees, and their families, and operates primarily in Los Angeles,
11
          California; San Diego, California; and Tijuana, Mexico; although it provides
12        referrals and assistance to indigent migrants and refugees across the United
13        States.
14
       3. AOL’s mission is to coordinate and provide screening, advocacy, and legal
15        representation for individuals in immigration proceedings; to seek redress for
16        civil rights violations, including disability rights violations; and to provide
17        assistance with other legal and social service needs.

18     4. Specifically, AOL represents detained migrants in their removal proceedings;
19        this includes representing individuals detained at the Otay Mesa Detention
20        Facility and the Adelanto Detention Facility in Southern California.

21                   OTAY MESA DETENTION CENTER
22     AOL Staff Unable to Schedule Bond Hearings After COVID 19 Outbreak
23
       5. From March 13, 2020 until March 17, 2020, AOL was unable to schedule
24        bond hearings for our clients detained at Otay Mesa Detention Center
25        (“OMDC”) who are eligible for release. Repeatedly, AOL was told that there
          were no dates available for bond because of the COVID 19 outbreak and that
26
          the court staff was determining how to proceed. AOL called the Otay Mesa
27        Immigration Court no less than seven times to try and schedule bond hearings
28        for clients in custody. Each time AOL was told that there were no hearings
          dates available to be scheduled. Because bond is a function solely under the
                                             1
 Case 5:19-cv-01546-JGB-SHK Document 81-13 Filed 03/24/20 Page 4 of 7 Page ID #:890



 1        jurisdiction of the immigration judge, without a scheduled hearing, there is no
 2        way for someone who is medically vulnerable to be released during the
          COVID 19 epidemic.
 3
 4     6. The delay in scheduling bond hearings caused one of AOL’s client to be
 5        transferred, without notice, to Houston Detention Facility.

 6     Lack of Preventative Measures at OMDC
 7
       7. On March 20, 2020, AOL staff visited OMDC to conduct legal visitations
 8        with four AOL clients.
 9
       8. AOL staff entered OMDC without undergoing any screening process. AOL
10
          staff did not observe any preventive measures taking place to screen anyone
11        entering OMDC. AOL staff did not have their temperature taken nor were
12        they asked if they had any symptoms of COVID 19 such as a cough or
13        shortness of breath.

14     9. At OMDC, AOL staff observed that OMDC employees were not practicing
15        social distancing. AOL staff observed that OMDC employees were shaking
16        hands, patting each other’s shoulders, and working in close proximity to one
          another.
17
18     AOL Staff’s Legal Visit Was Via Video Teleconference
19
       10.Starting March 19, 2020, AOL was informed that OMDC had implemented a
20
          no contact policy and legal visits were only allowed via video teleconference
21        calls. All video teleconference calls took place in a large room located in the
22        main lobby that has about 15 VTC stations.
23
       11.AOL staff met with four AOL clients via OMDC’s video teleconference
24        system and experienced significant difficulty in communicating with clients.
25        During the first call, AOL staff could barely hear the client and had to ask for
26        repetition due to the static nature of the call. During another video call, AOL
          staff had to request to be moved to a different video station on two different
27
          occasions because the client could not hear AOL staff. The telephones were
28        not cleaned prior to beginning the visit.

                                              2
 Case 5:19-cv-01546-JGB-SHK Document 81-13 Filed 03/24/20 Page 5 of 7 Page ID #:891



 1
       12.Teleconferencing creates a challenge for AOL to advocate for its clients to
 2
          protect them against COVID-19, especially medically vulnerable clients. For
 3        instance, there are no accommodations made for clients who are hearing
 4        impaired, who have mobility issues, or who speak rare languages.
 5
       AOL Clients Expressed Increased Anxiety Due to the COVID-19 Pandemic
 6
       13. AOL observed that clients have independently expressed increased anxiety
 7
          and worry due to COVID-19. One client expressed that he was anxious and
 8        felt helpless because he felt like the detainees were all “sitting ducks” for an
 9        outbreak. Another client expressed that everyone within the detention center
10        seemed tense. Another client who works cleaning pods expressed that he was
          working almost eight hours doing deep cleanings of the pods because the
11        officers wanted things cleaned well.
12
13     14.The lack of information and communication given to detainees seemed to be
          heightening anxiety levels. None of AOL’s clients stated that they were being
14
          briefed on how to lower the risk of catching the virus.
15
16     AOL Clients Described the Lack of Protective Gear Given While Working
       Within OMDC
17
18     15.AOL’s clients told AOL staff they are working within the detention center.
          One of AOL’s clients works by cleaning pods; another client works in the
19
          laundry room; and another client works in general cleaning. Two AOL clients
20        told AOL staff that they were now being given gloves to clean, but no other
21        protective gear.
22
       16.When AOL staff was waiting in the lobby, AOL staff observed two detainees
23        cleaning and disinfecting the lobby without any protective gear, except for
24        gloves.
25
                                  ADELANTO
26
       AOL Clients in Quarantined Dorms
27
       17.Two of the dorms in Adelanto West building are in quarantine as of the night
28
          of March 18, 2020. On the morning of March 19, 2020, the East building also

                                              3
 Case 5:19-cv-01546-JGB-SHK Document 81-13 Filed 03/24/20 Page 6 of 7 Page ID #:892



 1        was quarantined. Most of those who are quarantined are “low levels”,
 2        meaning they are primarily arriving immigrants and other asylum
          seekers. AOL has yet to receive an update from ICE concerning the reason
 3        for the quarantine, however, detained clients have stated that they believe the
 4        quarantine is due to detainees who have COVID-19.
 5     Bond Hearings for AOL Clients Have Been Cancelled
 6
       18.Due to quarantine, on March 18, 2020, a bond hearing for an AOL client was
 7        canceled. AOL was not informed of the cancellation prior to the hearing and
 8        the clerks did not have any additional information. The bond hearing was not
 9        rescheduled. The cancellation of the hearing leaves the client without a
          feasible way to be released from detention.
10
11     AOL Legal Visitation

12     19.All non-legal visitation has been stopped. AOL staff may still meet with non-
13        quarantined clients for a non-contact visit. These visits require AOL staff to
          use a phone and speak with clients through a glass window. It is not clear
14
          how often the phones are cleaned, if at all.
15
16     20.AOL is not allowed to bring in cleaning supplies or hand sanitizer.
17
       21.Three of AOL’s clients were not available for legal visitation due to the
18        quarantines. When AOL staff asked detention center staff about potential
19        alternatives for legal visitation (e.g. phone or video), the GEO guard on duty
20        explained the only way to communicate with our clients in quarantine is if the
          clients pay for a recorded call on the phone in their dormitory.
21
       Lack of Preventative Measures at Adelanto
22
23     22.Guards appear to enter the facility freely and do not appear to have any kind
          of temperature or other screening. Guards also do not practice social
24
          distancing with one another. Guards were observed standing in groups near
25        the registration desk and engaging in conversation. They did not appear to
26        make any effort to minimalize contact or maintain distance. AOL Clients
27        report that guards don’t wear gloves or masks when working with detainees.

28

                                             4
 Case 5:19-cv-01546-JGB-SHK Document 81-13 Filed 03/24/20 Page 7 of 7 Page ID #:893



 1      23.It appears that the overall cleaning routine remains the same as it was prior to
 2         the pandemic. AOL Clients noted that guards sometimes sprayed a solution
           on door handles but other than that no additional cleaning or safety measures
 3         are in place. Detainees continue to be responsible for the majority of the
 4         cleaning in the facility and are not being provided with any additional safety
 5         equipment such as masks. Clients report that they are not being given extra
           soap or extra cleaning supplies.
 6
 7      24.AOL clients described the mood in the facility as tense, as detainees are aware
 8         of the ongoing situation yet they are not being provided with clear information
           concerning their personal risk of contracting COVID-19 and they are not
 9
           being advised as to what they can do to prevent infection.
10
11      25.Humanitarian parole is a mechanism available to all individuals in ICE
12         custody. ICE can grant humanitarian parole in its discretion. In fact, AOL has
           successfully had clients released by ICE, in the past, on their own
13         recognizance under humanitarian parole—especially when they are medically
14         vulnerable. Although this is a viable option for ICE, AOL has not seen an
15         uptick in grants of humanitarian parole in light of COVID; instead, we have
           at least three parole requests awaiting a decision while our clients remain
16
           inside of detention.
17
18
   I, Anne Rios, declare under penalty of perjury and under the laws of the United
19
   States, pursuant to 28 U.S.C. § 1746 that the foregoing is true and correct to the
20 best of my knowledge, memory, and belief.
21
22
23
24
           Signed: March 22, 2020
25                                                                Anne Rios
26
27
28

                                               5
